Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 20, 2019

                                    No. 04-19-00734-CR

                                 Mark Rudolph DOMRES,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR7177
                          Honorable Ray Olivarri, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 20, 2019.


                                                  ______________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
court on this 20th day of November, 2019.



                                                  Michael A. Cruz, Clerk of Court